DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: Closest prior art Kwon 20110116171 Iwase 20050231074 Rinner 20150325781 fails to teach or suggest claim 1: etching a first trench in the stack of the piezoelectric films and the metal films; forming at least one void at a side wall of the first trench; forming a spacer structure in the at least one void; and forming a contact in the first trench after the formation of the spacer structure.
Claim 9: forming a first metal film on the first top portion of the first piezoelectric film; patterning the first metal film to expose the first top portion of the first piezoelectric film; etching a first trench in the first piezoelectric film; forming a first void at a side wall of the first trench, wherein the first void is located at the first top portion; forming a spacer structure in the first void; and forming a contact in the first trench.
Claim 16: a spacer structure formed adjacent to the at least one of the distal portions that is free from contact with the piezoelectric film; and a contact covering the side wall of the stack of the piezoelectric films and the metal films and covering a portion of the base layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896